DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species I, claims 1-7 and 14-20, in the reply filed on 22 August 2022 is acknowledged.
Claims 8-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species/invention, there being no allowable generic or linking claim. Election was made without traverse in the aforementioned reply.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, it is unclear how the frame is “coupled to the tub proximate to [itself].”  Clarification and correction are required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-7 and 14-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DE 4330079 A1 to MOSCHUETZ (cited by Examiner; machine translation provided).
Regarding claims 1-7 and 14-20, MOSCHUETZ discloses a laundry appliance, comprising: 
a cabinet (housing 4) including a pump (not disclosed but inherent/implicit; note spray nozzle supplying fresh water and/or circulated lye); 
a door (8) proximate to the cabinet; a tub (3) disposed within the cabinet and proximate to the door and operably coupled to the drum; 
a frame (housing portion 17 or seal 18) operably coupled to the tub proximate to the frame; and 
a water recirculation assembly operably coupled to the frame and the door and disposed proximate to the tub, the water recirculation assembly including: 
a first tube (21 or 11) attached to the frame and operably coupled to the pump; 
a second tube (14) operably coupled to the door, the second tube including a valve (15) proximate to the tub; and 
a gap defined between the first tube and the second tube (see Fig. 2),
wherein the second tube comprises a water distribution feature (see opening of second tube into the drum in Fig. 2) and the first tube comprises an inlet feature (see inlet of first tube in Fig. 2),
wherein the water distribution feature is disposed within a central portion of the door and is configured to distribute a liquid into the tub (note portions within the perimeter of door 8 read on being a “central portion” as claimed),
wherein the second tube has a receiving end proximate to the first tube and a curved distribution end proximate to the tub, and wherein the curved distribution end includes the valve (see, e.g., Fig. 2),
wherein the receiving end of the second tube at least partially defines the gap and receives a liquid from the first tube, and wherein the liquid enters the drum via the curved distribution end (see, e.g., Fig. 2),
wherein the door and the second tube are coupled to the tub and are configured to move with the tub (see, e.g., Fig. 2),
wherein the second tube is integrally formed with the door, and wherein a first end of the second tube is proximate to the first tube, a central body of the second tube is disposed within the door, and a second end of the second tube extends toward the drum (see, e.g., Fig. 2),
a laundry appliance, comprising: a cabinet including a pump; a drum disposed within the cabinet; a tub operably coupled to the drum and disposed proximate to the cabinet; and a water recirculation assembly operably coupled to the pump, the water recirculation assembly including: a first tube operably coupled to the pump; a second tube fluidly coupled to the first tube and including a valve disposed proximate to the drum; and a gap defined between the first tube and the second tube (see citation of MOSCHUETZ above),
a frame operably coupled to the tub, wherein the first tube is integrally formed with the frame proximate to the second tube; and a door operably coupled to the tub, wherein the second tube is integrally formed with the door proximate to the tub (see citation of MOSCHUETZ above; note the features are connected together to form one unit, and are construed to read on being “integrally formed”),
wherein the door and the second tube are coupled to the tub and are configured to move with the tub, and wherein the frame and the first tube are coupled to the tub and are configured to move with the tub (see citation of MOSCHUETZ above),
wherein the second tube includes a receiving end proximate to the first tube and a curved distribution end proximate to the tub, and wherein the first tube includes a first end and a second end (see citation of MOSCHUETZ above),
wherein the receiving end of the second tube receives a liquid from the first tube, and wherein the liquid enters the drum via the valve disposed in the curved distribution end (see citation of MOSCHUETZ above),
wherein the gap is defined between the second end of the first tube and the receiving end of the second tube (see citation of MOSCHUETZ above),
wherein a first end of the second tube is proximate to the first tube, a central body of the second tube is disposed within the door, and a second end of the second tube extends toward the drum, and wherein a first end of the second tube has a circumference larger than a circumference of the first tube (see citation of MOSCHUETZ above; note the inlet end of the second tube 14 has a circumference larger than a circumference of the first tube 21 integrally formed with 18, as shown in Fig. 2 ).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-7 and 14-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over MOSCHUETZ in view of CN 1231357 A to FUKUMOTO et al. (“FUKUMOTO”; cited by Examiner, along with machine translation).
Examiner’s primary position is that the outlet end of the second tube of MOSCHUETZ reads on the generic recitation of “valve”, particularly comparing similar tube structures of Applicant and MOSCHUETZ (which are simply a tube outlet nozzle end into the tub/drum).  Even if one were to construe the inner drum end of the tube in MOSCHUETZ as not reading on a “valve” as claimed, such valve configuration is known in the art.  For instance, FUKUMOTO teaches that it is known in the art to provide a washing machine inlet tube with a check valve (88; see Fig. 19 and associated text) for the purpose of preventing backflow of washing water and detergent.
Therefore, the position is taken that it would have been obvious at the time of effective filing to provide the inlet tube of MOSCHUETZ with a check valve, such as that taught in FUKUMOTO, to yield the same and predictable results of preventing backflow. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH L PERRIN whose telephone number is (571)272-1305. The examiner can normally be reached M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael E. Barr can be reached on 571-272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Joseph L. Perrin, Ph.D.
Primary Examiner
Art Unit 1711



/Joseph L. Perrin/Primary Examiner, Art Unit 1711